Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 11, 13, 29-32 and 34-37 are rejected under 35 U.S.C. 103(a) as being obvious over Hunter et al. (USPGPub 2005/0142163) in view of Berry et al. (USPGPub 2003/0113314).
             Regarding claims 11, 13, 29, and 34-36, Hunter teaches coating medical devices with an antithrombin-thrombin complex [0788][0793] wherein the coating may be applied directly to the surface of a polyurethane [0039] in vivo prosthetic [0047] or other medical device by spraying [0018][0120] among other techniques. Hunter is silent as the specifics of the ATH used. However, Berry teaches that it is known to form ATH complexes comprising conjugation at the locations claimed on the respective heparin and antithrombin elements [0069] for use in medical devices such as catheters [0092]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ATH of Berry in the invention of Hunter as a simple substitution of one known ATH for another used for similar purpose and wherein the results of the substitution would be predictable. Further it is noted that the heparin employed by Berry my have a molecular weight of approximately 7000 da [0117].
Regarding claims 30-31, Hunter teaches coating medical devices with an antithrombin-thrombin complex [0788] [0793] wherein the coating may be applied directly to the surface of a polyurethane [0039] in vivo prosthetic [0047] or other medical device by spraying [0018] [0120] among other techniques.  
Regarding claim 32, based on the molecular weight of the heparin employed, reasonably all of the heparin chains would meet the limitations of the current claims.
Regrading claim 37, the teachings of Hunter in view of Berry are as shown above. Hunter in view of Berry fails to teach the specific thickness of ATH claimed.  However, the thickness of ATH employed is directly affected by the amount of ATH provided wherein Hunter teaches that the concentration of ATH provided directly controls its effectiveness [0082]. Therefore in the absence of criticality of the specific thickness of ATH claimed, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of ATH provided in the invention of Hunter in view of Berry and thereby also control the thickness of ATH provided in order to control the effectiveness of the ATH provided by the invention of Hunter in view of Berry.

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over R1 (“Heparin I.V. Flush Syringe” Medefil Inc., 2012, pp. 1-6) in view of Berry et al. (USPGPub 2003/0113314).
Regarding claims 21 and 25, R1 teaches that it is known to provide heparin in a solution provided by a syringe for the purposes of flushing and locking an intravenous access device.  Further R1 specifically notes benefit to the presence of heparin along with antithrombin (see Clinical Pharmacology) for the purpose of reducing thrombosis. Further it is known in the art that 1 unit of heparin is equivalent to 0.02 mg thereof. As such, the prior art cited number of units of heparin per mL of water (1, 10 or 100) substantially overlap the concentration of antithrombin-heparin conjugate claimed. One combining the two prior arts would reasonably use the same concentration of either component without clear guidance otherwise. However, R1 fails to teach using the two materials as a single complex or that the benefits of such would be similar.  However, Berry teaches that ATH has the known benefit of aiding in the reduction of thrombosis[0086] wherein the ATH complexes comprise conjugations at the locations claimed on the respective heparin and antithrombin elements [0069] for use in medical devices (title). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the ATH of Berry in the invention of Hunter as a substitution of  one combination of heparin and antithrombin for another and wherein the results would be predictable based on the reduction in thrombosis described by Berry. Further it is noted that the heparin employed by Berry may have a molecular weight of approximately 7000 da [0117].
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717